Exhibit 10.1

 



INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT, made and executed this ____ day of __________
20__, by and between Northern Technologies International Corporation, a Delaware
corporation (the “Company”), and __________, an individual resident of the State
of ___________________ (the “Indemnitee”).

 

WHEREAS, the Company is aware that, in order to induce highly competent persons
to serve the Company as directors or officers or in other capacities, the
Company must provide such persons with adequate protection through insurance and
indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of the Company;

 

WHEREAS, the Company recognizes that the increasing difficulty in obtaining
directors’ and officers’ liability insurance, the increases in the cost of such
insurance and the general reductions in the coverage of such insurance have
increased the difficulty of attracting and retaining such persons;

 

WHEREAS, the Company’s Restated Certificate of Incorporation (as amended and in
effect from time to time, the “Charter”) and the Company’s Amended and Restated
Bylaws (as amended an in effect from time to time, the “Bylaws”) require
indemnification of officers and directors of the Company, and Indemnitee may
also be entitled to indemnification pursuant to the General Corporation Law of
the State of Delaware (as may be amended from time to time, the “DGCL”);

 

WHEREAS, the Board of Directors of the Company has determined that it is
essential to the best interests of the Company’s stockholders that the Company
act to assure such persons that there will be increased certainty of such
protection in the future;

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify such persons to the fullest extent permitted by
applicable law so that they will continue to serve the Company free from undue
concern that they will not be so indemnified; and

 

WHEREAS, the Indemnitee is willing to serve, continue to serve, and take on
additional service for or on behalf of the Company or any of its direct or
indirect subsidiaries on the condition that he/she be so indemnified.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Indemnitee do hereby agree as follows:

 

1.                  Service by the Indemnitee. The Indemnitee agrees to serve
and/or continue to serve as a director, officer, employee or other agent of the
Company faithfully and will discharge his/her duties and responsibilities to the
best of his/her ability so long as the Indemnitee is duly elected or qualified
in accordance with the provisions of the Charter, Bylaws, and the DGCL, or until
his/her earlier death, resignation or removal. The Indemnitee may at any time
and for any reason resign from such position (subject to any other contractual
obligation or other obligation imposed by operation by law), in which event the
Company shall have no obligation under this Agreement to continue to retain the
Indemnitee in any such position. Nothing in this Agreement shall confer upon the
Indemnitee the right to continue in the employ of the Company or as a director
of the Company or affect the right of the Company to terminate the Indemnitee’s
employment or service at any time in the sole discretion of the Company, with or
without cause, subject to any contract rights of the Indemnitee created or
existing otherwise than under this Agreement.

 



 





 

2.                  Indemnification. The Company shall indemnify the Indemnitee
against all Expenses (as defined below), judgments, fines, penalties and amounts
paid in settlement actually and reasonably incurred by the Indemnitee as
provided in this Agreement to the fullest extent permitted by the Charter,
Bylaws and DGCL or other applicable law in effect on the date of this Agreement
and to any greater extent that applicable law may in the future from time to
time permit. Without diminishing the scope of the indemnification provided by
this Section 2, the rights of indemnification of the Indemnitee provided
hereunder shall include, but shall not be limited to, those rights hereinafter
set forth, except that no indemnification shall be paid to the Indemnitee:

 

(a)               on account of any Proceeding in which judgment is rendered
against the Indemnitee for disgorgement of profits made from the purchase or
sale by the Indemnitee of securities of the Company pursuant to the provisions
of Section 16(b) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or similar provisions of any federal, state or local statutory
law;

 

(b)               on account of conduct of the Indemnitee which is finally
adjudged by a court of competent jurisdiction to have been knowingly fraudulent
or to constitute willful misconduct;

 

(c)               in any circumstance where such indemnification is expressly
prohibited by applicable law;

 

(d)               with respect to liability for which payment is actually made
to the Indemnitee under a valid and collectible insurance policy of the Company
or under a valid and enforceable indemnity clause, Bylaw or agreement (other
than this Agreement) of the Company, except in respect of any liability in
excess of payment under such insurance, clause, Bylaw or agreement;

 

(e)               if a final decision by a court having jurisdiction in the
matter shall determine that such indemnification is not lawful (and, in this
respect, both the Company and the Indemnitee have been advised that it is the
position of the Securities and Exchange Commission that indemnification for
liabilities arising under the federal securities laws is against public policy
and is, therefore, unenforceable, and that claims for indemnification should be
submitted to the appropriate court for adjudication); or

 



2



 

(f)                in connection with any Proceeding by the Indemnitee against
the Company or any of its direct or indirect subsidiaries or the directors,
officers, employees or other Indemnitees of the Company or any of its direct or
indirect subsidiaries, (i) unless such indemnification is expressly required to
be made by law, (ii) unless the Proceeding was authorized by the Board of
Directors of the Company, (iii) unless such indemnification is provided by the
Company, in its sole discretion, pursuant to the powers vested in the Company
under applicable law, or (iv) except as provided in Sections 11 and 13 hereof.

 

3.                  Proceedings Other Than an Action by or in the Right of the
Company. The Indemnitee shall be entitled to the indemnification rights provided
in this Section 3 if the Indemnitee was or is a party or witness or is
threatened to be a party or witness to any Proceeding, other than an action by
or in the right of the Company, by reason of the fact that the Indemnitee is or
was a director, officer, employee, agent or fiduciary of the Company, or any of
its direct or indirect subsidiaries, or is or was serving at the request of the
Company, or any of its direct or indirect subsidiaries, as a director, officer,
employee, agent or fiduciary of any other entity, including, but not limited to,
another corporation, partnership, limited liability company, employee benefit
plan, joint venture, trust or other enterprise, or by reason of any act or
omission by him/her in such capacity. Pursuant to this Section 3, the Indemnitee
shall be indemnified against all Expenses, judgments, penalties (including
excise and similar taxes), fines and amounts paid in settlement which were
actually and reasonably incurred by the Indemnitee in connection with such
Proceeding (including, but not limited to, the investigation, defense or appeal
thereof), if the Indemnitee acted in good faith and in a manner the Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his/her conduct was unlawful.

 

4.                  Proceedings by or in the Right of the Company. The
Indemnitee shall be entitled to the indemnification rights provided in this
Section 4 if the Indemnitee was or is a party or witness or is threatened to be
made a party or witness to any Proceeding brought by or in the right of the
Company to procure a judgment in its favor by reason of the fact that the
Indemnitee is or was a director, officer, employee, agent or fiduciary of the
Company, or any of its direct or indirect subsidiaries, or is or was serving at
the request of the Company, or any of its direct or indirect subsidiaries, as a
director, officer, employee, agent or fiduciary of another entity, including,
but not limited to, another corporation, partnership, limited liability company,
employee benefit plan, joint venture, trust or other enterprise, or by reason of
any act or omission by him/her in any such capacity. Pursuant to this Section 4,
the Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by him/her in connection with the defense or settlement of such
Proceeding (including, but not limited to the investigation, defense or appeal
thereof), if the Indemnitee acted in good faith and in a manner the Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company; provided however, that no such indemnification shall be made in respect
of any claim, issue, or matter as to which the Indemnitee shall have been
adjudged to be liable to the Company, unless and only to the extent that the
Court of Chancery of the State of Delaware or the court in which such Proceeding
was brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, the Indemnitee is
fairly and reasonably entitled to be indemnified against such Expenses actually
and reasonably incurred by him/her which such court shall deem proper.

 



3



 

5.                  Good Faith Definition. For purposes of this Agreement, the
Indemnitee shall be deemed to have acted in good faith and in a manner the
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, or, with respect to any criminal action or proceeding to have had
no reasonable cause to believe the Indemnitee’s conduct was unlawful, if such
action was based on (i) the records or books of the account of the Company or
other enterprise, including financial statements; (ii) information supplied to
the Indemnitee by the officers of the Company or other enterprise in the course
of their duties; (iii) the advice of legal counsel for the Company or other
enterprise; or (iv) information or records given in reports made to the Company
or other enterprise by an independent certified public accountant or by an
appraiser or other expert selected with reasonable care by the Company or other
enterprise.

 

6.                  Indemnification for Expenses of Successful Party.
Notwithstanding the other provisions of this Agreement, to the extent that the
Indemnitee has served on behalf of the Company, or any of its direct or indirect
subsidiaries, as a witness or other participant in any Proceeding, or has been
successful, on the merits or otherwise, in defense of any Proceeding referred to
in Section 3 and 4 hereof, or in defense of any claim, issue or matter therein,
including, but not limited to, the dismissal of any action without prejudice,
the Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by the Indemnitee in connection therewith, regardless of whether or not
the Indemnitee has met the applicable standards of Section 3 or 4 and without
any determination pursuant to Section 8.

 

7.                  Partial Indemnification. If the Indemnitee is entitled under
any provision of this Agreement to indemnification by the Company for some or a
portion of the Expenses, judgments, fines and amounts paid in settlement
actually and reasonably incurred by the Indemnitee in connection with the
investigation, defense, appeal or settlement of such Proceeding described in
Section 3 or 4 hereof, but is not entitled to indemnification for the total
amount thereof, the Company shall nevertheless indemnify the Indemnitee for the
portion of such Expenses, judgments, penalties, fines and amounts paid in
settlement actually and reasonably incurred by the Indemnitee to which the
Indemnitee is entitled.

 

8.                  Procedure for Determination of Entitlement to
Indemnification.

 

(a)               To obtain indemnification under this Agreement, the Indemnitee
shall submit to the Company a written request, including documentation and
information which is reasonably available to the Indemnitee and is reasonably
necessary to determine whether and to what extent the Indemnitee is entitled to
indemnification. The Secretary of the Company shall, promptly upon receipt of a
request for indemnification, advise the Board of Directors in writing that the
Indemnitee has requested indemnification. Any Expenses incurred by the
Indemnitee in connection with the Indemnitee’s request for indemnification
hereunder shall be borne by the Company. The Company hereby indemnifies and
agrees to hold the Indemnitee harmless for any Expenses incurred by the
Indemnitee under the immediately preceding sentence irrespective of the outcome
of the determination of the Indemnitee’s entitlement to indemnification.

 

(b)               Upon written request by the Indemnitee for indemnification
pursuant to Section 3 or 4 hereof, the entitlement of the Indemnitee to
indemnification pursuant to the terms of this Agreement shall be determined by
the following person or persons, who shall be empowered to make such
determination: (i) if a Change in Control (as hereinafter defined) shall have
occurred, by Independent Counsel (as hereinafter defined) (unless the Indemnitee
shall request in writing that such determination be made by the Board of
Directors (or a committee thereof) in the manner provided for in clause (ii) of
this Section 8(b)) in a written opinion to the Board of Directors, a copy of
which shall be delivered to the Indemnitee; or (ii) if a Change in Control shall
not have occurred, (A)(1) by the Board of Directors of the Company, by a
majority vote of Disinterested Directors (as hereinafter defined) even though
less than a quorum, or (2) by a committee of Disinterested Directors designated
by majority vote of Disinterested Directors, even though less than a quorum, or
(B) if there are no such Disinterested Directors or, even if there are such
Disinterested Directors, if the Board of Directors, by the majority vote of
Disinterested Directors, so directs, by Independent Counsel in a written opinion
to the Board of Directors, a copy of which shall be delivered to the Indemnitee.
Such Independent Counsel shall be selected by the Board of Directors and
approved by the Indemnitee. Upon failure of the Board of Directors to so select,
or upon failure of the Indemnitee to so approve, such Independent Counsel shall
be selected by the Chancellor of the State of Delaware or such other person as
the Chancellor shall designate to make such selection. Such determination of
entitlement to indemnification shall be made not later than 45 days after
receipt by the Company of a written request for indemnification. If the person
making such determination shall determine that the Indemnitee is entitled to
indemnification as to part (but not all) of the application for indemnification,
such person shall reasonably prorate such part of indemnification among such
claims, issues or matters. If it is so determined that the Indemnitee is
entitled to indemnification, payment to the Indemnitee shall be made within ten
days after such determination.

 



4



 

9.                  Presumptions and Effect of Certain Proceedings.

 

(a)               In making a determination with respect to entitlement to
indemnification, the Indemnitee shall be presumed to be entitled to
indemnification hereunder and the Company shall have the burden of proof in the
making of any determination contrary to such presumption.

 

(b)               If the Board of Directors, or such other person or persons
empowered pursuant to Section 8 to make the determination of whether the
Indemnitee is entitled to indemnification, shall have failed to make a
determination as to entitlement to indemnification within 45 days after receipt
by the Company of such request, the requisite determination of entitlement to
indemnification shall be deemed to have been made and the Indemnitee shall be
absolutely entitled to such indemnification, absent actual and material fraud in
the request for indemnification or a prohibition of indemnification under
applicable law. The termination of any action, suit, investigation or proceeding
described in Section 3 or 4 hereof by judgment, order, settlement or conviction,
or upon a plea of nolo contendere or its equivalent, shall not, of itself:
(i) create a presumption that the Indemnitee did not act in good faith and in a
manner which he/she reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal action or
proceeding, that the Indemnitee has reasonable cause to believe that the
Indemnitee’s conduct was unlawful; or (ii) otherwise adversely affect the rights
of the Indemnitee to indemnification, except as may be provided herein.

 



5



 

10.              Advancement of Expenses. All reasonable Expenses actually
incurred by the Indemnitee in connection with any Proceeding shall be paid by
the Company in advance of the final disposition of such Proceeding, if so
requested by the Indemnitee, within 20 days after the receipt by the Company of
a statement or statements from the Indemnitee requesting such advance or
advances. The Indemnitee may submit such statements from time to time. The
Indemnitee’s entitlement to such Expenses shall include those incurred in
connection with any Proceeding by the Indemnitee seeking an adjudication or
award in arbitration pursuant to this Agreement. Such statement or statements
shall reasonably evidence the Expenses incurred by the Indemnitee in connection
therewith and shall include or be accompanied by a written affirmation by the
Indemnitee of the Indemnitee’s good faith belief that the Indemnitee has met the
standard of conduct necessary for indemnification under this Agreement and an
undertaking by or on behalf of the Indemnitee to repay such amount if it is
ultimately determined that the Indemnitee is not entitled to be indemnified
against such Expenses by the Company pursuant to this Agreement or otherwise.
Each written undertaking to pay amounts advanced must be an unlimited general
obligation but need not be secured, and shall be accepted without reference to
financial ability to make repayment.

 

11.              Remedies of the Indemnitee in Cases of Determination not to
Indemnify or to Advance Expenses. In the event that a determination is made that
the Indemnitee is not entitled to indemnification hereunder or if the payment
has not been timely made following a determination of entitlement to
indemnification pursuant to Sections 8 and 9, or if Expenses are not advanced
pursuant to Section 10, the Indemnitee shall be entitled to a final adjudication
in the Delaware Court of Chancery of the Indemnitee’s entitlement to such
indemnification or advance. If a determination is made or deemed to have been
made pursuant to the terms of Section 8 or Section 9 hereof that the Indemnitee
is entitled to indemnification, the Company shall be bound by such determination
and shall be precluded from asserting that such determination has not been made
or that the procedure by which such determination was made is not valid, binding
and enforceable. If the Delaware Court of Chancery shall determine that the
Indemnitee is entitled to any indemnification hereunder, the Company shall pay
all reasonable Expenses actually incurred by the Indemnitee in connection with
such adjudication (including, but not limited to, any appellate proceedings).

 

12.              Notification and Defense of Claim. Promptly after receipt by
the Indemnitee of notice of the commencement of any Proceeding, the Indemnitee
will, if a claim in respect thereof is to be made against the Company under this
Agreement, notify the Company in writing of the commencement thereof; but the
omission to so notify the Company will not relieve the Company from any
liability that it may have to the Indemnitee otherwise than under this Agreement
or otherwise, except to the extent that the Company may suffer material
prejudice by reason of such failure. Notwithstanding any other provision of this
Agreement, with respect to any such Proceeding as to which the Indemnitee gives
notice to the Company of the commencement thereof:

 

(a)               The Company will be entitled to participate therein at its own
expense.

 



6



 

(b)               Except as otherwise provided in this Section 12(b), to the
extent that it may wish, the Company, jointly with any other indemnifying party
similarly notified, shall be entitled to assume the defense thereof with counsel
reasonably satisfactory to the Indemnitee. After notice from the Company to the
Indemnitee of its election to so assume the defense thereof, the Company shall
not be liable to the Indemnitee under this Agreement for any legal or other
Expenses subsequently incurred by the Indemnitee in connection with the defense
thereof other than reasonable costs of investigation or as otherwise provided
below. The Indemnitee shall have the right to employ the Indemnitee’s own
counsel in such action or lawsuit, but the fees and Expenses of such counsel
incurred after notice from the Company of its assumption of the defense thereof
shall be at the expense of the Indemnitee unless (i) the employment of counsel
by the Indemnitee has been authorized by the Company, (ii) the Indemnitee shall
have reasonably concluded that there may be a conflict of interest between the
Company and the Indemnitee in the conduct of the defense of such action and such
determination by the Indemnitee shall be supported by an opinion of counsel,
which opinion shall be reasonably acceptable to the Company, or (iii) the
Company shall not in fact have employed counsel to assume the defense of the
action, in each of which cases the fees and Expenses of counsel shall be at the
expense of the Company. The Company shall not be entitled to assume the defense
of any Proceeding brought by or on behalf of the Company or as to which the
Indemnitee shall have reached the conclusion provided for in clause (ii) above.

 

(c)               The Company shall not be liable to indemnify the Indemnitee
under this Agreement for any amounts paid in settlement of any Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld. The Company shall not be required to obtain the consent of the
Indemnitee to settle any Proceeding which the Company has undertaken to defend
if the Company assumes full and sole responsibility for such settlement and such
settlement grants the Indemnitee a complete and unqualified release in respect
of any potential liability.

 

(d)               If, at the time of the receipt of a notice of a claim pursuant
to this Section 12, the Company has director and officer liability insurance in
effect, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
the policies.

 

13.              Other Right to Indemnification. The indemnification and
advancement of Expenses provided by this Agreement are cumulative, and not
exclusive, and are in addition to any other rights to which the Indemnitee may
now or in the future be entitled under any provision of the Bylaws or Charter of
the Company, any vote of stockholders or Disinterested Directors, any provision
of law or otherwise. Except as required by applicable law, the Company shall not
adopt any amendment to its Bylaws or Charter the effect of which would be to
deny, diminish or encumber the Indemnitee’s right to indemnification under this
Agreement.

 



7



 

14.              Director and Officer Liability Insurance. The Company shall
maintain directors’ and officers’ liability insurance for so long as the
Indemnitee’s services are covered hereunder, provided and to the extent that
such insurance is available on a commercially reasonable basis. In the event the
Company maintains directors’ and officers’ liability insurance, the Indemnitee
shall be named as an insured in such manner as to provide the Indemnitee the
same rights and benefits as are accorded to the most favorably insured of the
Company’s officers or directors. However, the Company agrees that the provisions
hereof shall remain in effect regardless of whether liability or other insurance
coverage is at any time obtained or retained by the Company, except that any
payments made to, or on behalf of, the Indemnitee under an insurance policy
shall reduce the obligations of the Company hereunder.

 

15.              Spousal Indemnification. The Company will indemnify the
Indemnitee’s spouse to whom the Indemnitee is legally married at any time the
Indemnitee is covered under the indemnification provided in this Agreement (even
if the Indemnitee did not remain married to him or her during the entire period
of coverage) against any Proceeding for the same period, to the same extent and
subject to the same standards, limitations, obligations and conditions under
which the Indemnitee is provided indemnification herein, if the Indemnitee’s
spouse (or former spouse) becomes involved in a Proceeding solely by reason of
his or her status as the Indemnitee’s spouse, including, without limitation, any
pending or threatened action, suit, proceeding or investigation that seeks
damages recoverable from marital community property, jointly-owned property or
property purported to have been transferred from the Indemnitee to his/her
spouse (or former spouse). The Indemnitee’s spouse or former spouse also may be
entitled to advancement of Expenses to the same extent that the Indemnitee is
entitled to advancement of Expenses herein. The Company may maintain insurance
to cover its obligation hereunder with respect to the Indemnitee’s spouse (or
former spouse) or set aside assets in a trust or escrow fund for that purpose.

 

16.              Intent. This Agreement is intended to be broader than any
statutory indemnification rights applicable in the State of Delaware and shall
be in addition to any other rights the Indemnitee may have under the Charter,
Bylaws, applicable law or otherwise. To the extent that a change in applicable
law (whether by statute or judicial decision) permits greater indemnification by
agreement than would be afforded currently under the Charter, Bylaws, applicable
law or this Agreement, it is the intent of the parties that the Indemnitee enjoy
by this Agreement the greater benefits so afforded by such change. In the event
of any change in applicable law, statute or rule which narrows the right of a
Delaware corporation to indemnify a member of its Board of Directors or an
officer, employee, agent or fiduciary, such change, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement, shall
have no effect on this Agreement or the parties’ rights and obligations
hereunder.

 

17.              Attorney’s Fees and Other Expenses to Enforce Agreement. In the
event that the Indemnitee is subject to or intervenes in any Proceeding in which
the validity or enforceability of this Agreement is at issue or seeks an
adjudication or award in arbitration to enforce the Indemnitee’s rights under,
or to recover damages for breach of, this Agreement the Indemnitee, if he/she
prevails in whole or in part in such action, shall be entitled to recover from
the Company and shall be indemnified by the Company against any actual expenses
for attorneys’ fees and disbursements reasonably incurred by the Indemnitee.

 



8



 

18.              Effective Date. The provisions of this Agreement shall cover
claims, actions, suits or proceedings whether now pending or hereafter commenced
and shall be retroactive to cover acts or omissions or alleged acts or omissions
which heretofore have taken place. The Company shall be liable under this
Agreement, pursuant to Sections 3 and 4 hereof, for all acts of the Indemnitee
while serving as a director and/or officer, notwithstanding the termination of
the Indemnitee’s service, if such act was performed or omitted to be performed
during the term of the Indemnitee’s service to the Company.

 

19.              Duration of Agreement. This Agreement shall survive and
continue even though the Indemnitee may have terminated his/her service as a
director, officer, employee, agent or fiduciary of the Company or as a director,
officer, employee, agent or fiduciary of any other entity, including, but not
limited to another corporation, partnership, limited liability company, employee
benefit plan, joint venture, trust or other enterprise or by reason of any act
or omission by the Indemnitee in any such capacity. This Agreement shall be
binding upon the Company and its successors and assigns, including, without
limitation, any corporation or other entity which may have acquired all or
substantially all of the Company’s assets or business or into which the Company
may be consolidated or merged, and shall inure to the benefit of the Indemnitee
and his/her spouse, successors, assigns, heirs, devisees, executors,
administrators or other legal representations. The Company shall require any
successor or assignee (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, by written agreement in form and substance reasonably
satisfactory to the Company and the Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession or assignment had
taken place.

 

20.              Disclosure of Payments. Except as expressly required by any
Federal or state securities laws or other Federal or state law, neither party
shall disclose any payments under this Agreement unless prior approval of the
other party is obtained.

 

21.              Severability. If any provision or provisions of this Agreement
shall be held invalid, illegal or unenforceable for any reason whatsoever,
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, but not limited to, all portions of any Sections of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and (b) to
the fullest extent possible, the provisions of this Agreement (including, but
not limited to, all portions of any paragraph of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that are not
themselves invalid, illegal or unenforceable) shall be construed so as to give
effect to the intent manifest by the provision held invalid, illegal or
unenforceable.

 

22.              Counterparts. This Agreement may be executed by one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought shall
be required to be produced to evidence the existence of this Agreement.

 



9



 

23.              Captions. The captions and headings used in this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

24.              Definitions. For purposes of this Agreement:

 

(a)               “Change in Control” shall mean the occurrence of any one of
the following:

 

(i)                 the sale, lease, exchange or other transfer, directly or
indirectly, of substantially all of the assets of the Company (in one
transaction or in a series of related transactions) to a person or entity that
is not controlled directly or indirectly by the Company;

 

(ii)              the approval by the stockholders of the Company of any plan or
proposal for the liquidation or dissolution of the Company;

 

(iii)            any person becomes after the effective date of this Agreement
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of (A) 20% or more, but not 50% or more, of the combined
voting power of the Company’s outstanding securities ordinarily having the right
to vote at elections of directors, unless the transaction resulting in such
ownership has been approved in advance by the Continuity Directors, or (B) 50%
or more of the combined voting power of the Company’s outstanding securities
ordinarily having the right to vote at elections of directors (regardless of any
approval by the Continuity Directors);

 

(iv)             a merger or consolidation to which the Company is a party if
the stockholders of the Company immediately prior to effective date of such
merger or consolidation have “beneficial ownership” (as defined in Rule 13d-3
under the Exchange Act), immediately following the effective date of such merger
or consolidation, of securities of the surviving corporation representing (A)
more than 50%, but less than 80%, of the combined voting power of the surviving
corporation’s then outstanding securities ordinarily having the right to vote at
elections of directors, unless such merger or consolidation has been approved in
advance by the Continuity Directors, or (B) 50% or less of the combined voting
power of the surviving corporation’s then outstanding securities ordinarily
having the right to vote at elections of directors (regardless of any approval
by the Continuity Directors);

 

(v)               the Continuity Directors cease for any reason to constitute at
least a majority of the Board; or

 

(vi)             any other change in control of the Company of a nature that
would be required to be reported pursuant to Section 13 or 15(d) of the Exchange
Act, whether or not the Company is then subject to such reporting requirement.

 



10



 

(b)               “Continuity Directors” shall mean any individuals who are
members of the Board on the effective date of this Agreement and any individual
who subsequently becomes a member of the Board whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the Continuity Directors (either by specific vote or by approval of
the Company’s proxy statement in which such individual is named as a nominee for
director without objection to such nomination).

 

(c)               “Disinterested Director” shall mean a director of the Company
who is not or was not a party to the action, suit, investigation or proceeding
in respect of which indemnification is being sought by the Indemnitee.

 

(d)               “Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating or being or preparing to be a witness in any threatened, pending
or completed Proceeding.

 

(e)               “Independent Counsel” shall mean a law firm or a member of a
law firm that neither is presently nor in the past five years has been retained
to represent (i) the Company or the Indemnitee in any matter material to either
such party or (ii) any other party to the action, suit, investigation or
proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or the Indemnitee
in an action to determine the Indemnitee’s right to indemnification under this
Agreement.

 

(f)       “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether of a civil, criminal, administrative,
regulatory or investigative nature, and whether formal or informal, in which
Indemnitee was, is or will be involved as a party or otherwise; provided,
however, that the term “Proceeding” shall not include any action, suit or
arbitration, or part thereof, initiated by Indemnitee to enforce Indemnitee’s
rights under this Agreement as provided for in Section 11 of this Agreement.

 

25.              Entire Agreement, Modification and Waiver. This Agreement
constitutes the entire agreement and understanding of the parties hereto
regarding the subject matter hereof, and no supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver. No
supplement, modification or amendment of this Agreement shall limit or restrict
any right of the Indemnitee under this Agreement in respect of any act or
omission of the Indemnitee prior to the effective date of such supplement,
modification or amendment unless expressly provided therein.

 



11



 

26.              Notices. All notices, requests, demands or other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(a) delivered by hand with receipt acknowledged by the party to whom said notice
or other communication shall have been directed, (b) mailed by certified or
registered mail, return receipt requested with postage prepaid, on the date
shown on the return receipt, (c) sent by a recognized next-day courier service
on the first business day following the date of dispatch or (d) delivered by
facsimile transmission on the date shown on the facsimile machine report:

 



  (i) If to the Indemnitee to:                                             (ii)
If to the Company, to:               Northern Technologies International
Corporation       4201 Woodland Road       Circle Pines, Minnesota 55014      
Attn: Chief Executive Officer       Fax: (763) 225-6645             with a copy
to:               Fox Rothschild LLP       Campbell Mithun Tower       222 South
Ninth Street, Suite 2000       Minneapolis, Minnesota 55402       Attn:   Amy E.
Culbert, Esq.       Fax: (612) 607-7000  



 

or to such other address as may be furnished to the Indemnitee by the Company or
to the Company by the Indemnitee, as the case may be.

 



12



 

27.              Governing Law. The parties hereto agree that this Agreement
shall be governed by, and construed and enforced in accordance with, the laws of
the State of Delaware, applied without giving effect to any conflicts-of-law
principles. The Company and Indemnitee hereby irrevocably and unconditionally
(i) agree that any action or proceeding arising out of or in connection with
this Agreement shall be brought only in the Delaware Court of Chancery, and not
in any other state or federal court in the United States of America or any court
in any other country, (ii) consent to submit to the exclusive jurisdiction of
the Delaware Court of Chancery for purposes of any action or proceeding arising
out of or in connection with this Agreement, (iii) consent to service of process
at the address set forth in Section 26 of this Agreement with the same legal
force and validity as if served upon such party personally within the State of
Delaware, (iv) waive any objection to the laying of venue of any such action or
proceeding in the Delaware Court of Chancery, and (v) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court of Chancery has been brought in an improper or inconvenient
forum.

 



 

 

[Signature Page Follows]

 

 

 

 

 

 

 

 



13



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 



    NORTHERN TECHNOLOGIES
INTERNATIONAL CORPORATION           By:         Name:         Title:            
      INDEMNITEE:           By:         Name:    

 

 



 

 

 









 

 

 

 

 

 

14



 

